In an action to recover damages for legal malpractice, the plaintiffs appeal from an order of the *524Supreme Court, Nassau County (Goldstein, J.), dated December 1, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the appeal by the plaintiff Thomas Byrne is dismissed, for failure to perfect the same in accordance with the rules of this Court (see, 22 NYCRR 670.8 [e]); and it is further,
Ordered that the order is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs payable by the appellant Edward Click.
The Supreme Court properly granted summary judgment to the defendant since he proffered sufficient evidence to demonstrate that no triable issues of fact existed, and the papers of the appellant Edward Click in opposition were insufficient to demonstrate otherwise (see, Alvarez v Prospect Hosp., 68 NY2d 320; Zuckerman v City of New York, 49 NY2d 557).
The appellant Glick’s remaining contention is without merit. Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.